DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/20, 8/31/20, 2/18/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, “an internally damaged and defective MoS2” is unclear and indefinite. What is the structure of an internally damaged and defective MoS2? Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 13, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (20160017416) in view of Chiou et al. (2011/0306039).

With regard to claim 1, Boyanov et al. teach a sequencing device comprising:
An array of conducting electrode pairs, each pair of electrodes comprising a source and a drain electrode arrangement separated by a nanogap, the electrode array deposited and patterned on a dielectric substrate (figure 1)[0030][0090];
At least one transition metal dichalcogenide (TMD) layer disposed on each pair of electrodes ([0096] teaches that their MoS2(a TMD) can be used in the sensor, wherein the TMD 
A dielectric masking layer disposed on the TMD layer and comprising at least one opening that defines an exposed TMD region (Figure 1 and 8), wherein the at least one opening is sized so as to be capable of allowing one and only one biomolecule to fit therein and to attach on to the exposed TMD region ([0020][[0091][0100][0101] Examiner notes the sizing is directed to intended use, and is relative in relation to the biomolecule which is not positively claimed as part of the device structure. For example, biomolecules may be different sizes and the opening would then have a variable size depending on the biomolecule).  Boyanov et al. teach only one biomolecule (polymerase) attached to the exposed TMD region [0101](Figures 8 and 9) (attached directly via 3 (Figure1) and is capable of allowing only one enzyme to be present and be attached within the one opening.
Wherein the at least one opening is etched through (Examiner notes etched through is directed to product by process and an opening in the device would be capable of being etched through.  _The structure of the prior art would be the same as if it was made by etching since  the etching would not change the structure of the opening. Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
With regard to claims 1 and 21, Boyanov et al. also teach the use of “thiol, amine, or carboxylic” groups as part of their tethers [0117].
Boyanov et al. do not teach the pairs presently claimed in claim 1 or claim 21.

It would have been obvious to a person of skill in the art at the time the invention was made to have used the various known functional group pairs to connect the enzyme to the solid support as such an attachment can allow the acquisition of data over multiple sequencing cycles [0124] therefore making the method more efficient.
With regard to claim 3, Boyanov et al. teach a polymerase is tethered to a solid support (Abstract, Figure 8, [0020]).
With regard to claim 4, Boyanov et al. teach a microfluidic system in combination with a sequencing device [0088].
With regard to claim 5, Boyanov et al. teach MoS2 (it is a TMD)[0096].
With regard to claim 13, Boyanov et al. teach the sequencing device of claim 1, wherein the nanogap is about 2nm to about 20 nm in length [0099] teaches a charge sensor having a 20nm diameter with a 10nm pinched area can be particularly useful. 

Regarding Claim 22, Boyanov teaches a sequencing device (figure 1)[0030][0090], comprising: an array of conducting electrode pairs, each pair of electrodes comprising a source and a drain electrode arrangement separated by a nanogap, the electrode array deposited and patterned on a dielectric substrate; a transition metal dichalcogenide (TMD) layer disposed on each pair of electrodes, wherein the TMD layer connects each source and drain electrode within each pair ([0096] teaches that their MoS2(a TMD) can be used in the sensor), and bridges each nanogap of each pair of electrodes; a dielectric masking layer disposed on the TMD layer and 
Boyanov et al. also teach the use of “thiol, amine, or carboxylic” groups as part of their tethers [0117].
Boyanov et al. do not teach the pairs presently claimed in claim 1 or claim 21.
Chiou et al. teach a single molecule sequencing procedure, a nucleic acid molecule or an enzyme such as a polymerase being attached to the bottom of the nanowell.  Specifically Chiou teach various different chemical modifiers as claimed and “in some embodiments, attachments are formed between two entities by using an appropriate combination of modifiers (e.g., an electrophilic modifier and a nucleophilic modifier), wherein each entity comprises at least one modifier”[0124](NHS groups, amines, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the various known functional group pairs to connect the enzyme to the solid support as such an attachment can allow the acquisition of data over multiple sequencing cycles [0124] therefore making the method more efficient.

Regarding Claim 24, modified Boyanov teaches he sequencing device of claim 22, wherein the opening is lithographically formed (Examiner notes this is directed to product-by-process. The opening is capable of being formed lithographically).  

Claims 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in further view of Khondaker et al. (2015/0294875).
With regard to claim 6, Boyanov et al. discloses the sequencing device of claim 5, comprising altering a region so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase surface energy and enhance adhesion of the biomolecule (Para. [0090), useful charge devices include analytical devices that can incorporate a reaction component in direct spatial contact with a transduction element in a way to allow the rapid and convenient conversion of reaction events to detectable signals. Devices based on field-effect transistors (FETs) can directly translate interactions between reaction components (e.g., polymerases) and the transistor surface into readable electrical signals; (0094), In some embodiments a single reaction component can be attached to a charge sensor by creating one single covalent defect on the charge sensor. .. For example a SWNT can be produced having a single defect such that a variety of attachment chemistries can be used to link a single reaction component to the reactive defect site selectively).
Boyonov et al. and Chiou fails to explicitly disclose wherein the sulfur stoichiometry is altered so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase surface energy of the exposed TMD region.
Khondaker et al.  teaches a sulfur stoichiometry of an exposed TMD region is altered so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase the surface energy (Para. (0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2 , the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of an insulator. For example, the TMDC can also generally comprise MoSe2, WS2, WSe2, ln2Se3, or Ga Te; [0023), In one specific embodiment, MoS2 deposited unto a substrate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyonov et al. and Chiou with the teaching of Khondaker et al. for the purpose of selectively modifying the electrical properties of a TMD surface as taught by Khondaker et al (Para. [0008), wherein a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric); (0023], while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer).

With regard to Claim 14, Boyonov et al. discloses the sequencing device of claim 1. 
Boyonov et al. and Chiou fails to explicitly disclose wherein the TMD layer comprises a defective TMD layer.
Khondaker et al. teaches introducing oxygen atoms into a TMD layer to produce foreign atom implanted defects, thereby increasing the electrical resistance of the TMD layer (Para. [0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2 , the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of an insulator. For example, the TMDC can also generally comprise MoSe2, WS2 , WSe2 , 
exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Boyonov et al. with the teaching of Khondaker et al for the purpose of selectively modifying the electrical properties of a TMD surface as taught by Florida (Para. [0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric); [0023), while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer).

Regarding Claim 15, modified Boyonov et al. discloses the sequencing device of claim 14. Boyonov et al. and Chiou fail to explicitly disclose wherein the defective TMD layer comprises a linear nano-ribbon parallel array, a patterned shape nano-ribbon array, strained lattice defects, vacancies, interstitial defects, dislocation defects, foreign atom implanted defects, or nanoporous defects.
Khondaker et al teaches introducing oxygen atoms into a TMD layer to produce foreign atom implanted defects, thereby increasing the electrical resistance of the TMD layer (Para. [0008). a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2 , the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of 
exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Boyonov et al. and Chiou et al. with the teaching of Khondaker et al. for the purpose of selectively modifying the electrical properties of a TMD surface as taught by Florida (Para. [0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric); [0023), while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TM DC-based FETs without the need to pattern the TMDC layer).

Regarding Claim 16, modified Boyonov et al. discloses the sequencing device of claim 14, Khondaker et al.  further discloses features at a density of at least about 10"5/cm2 (Para. [0097), nucleotides can be delivered via bulk solution to an array of wells (or other features), each well (or
other feature) hosting an individual sequencing reaction. The nucleotide delivery will result in parallel sequencing reactions at the wells (or other features); [0104). The density of an array can be from 2 to as many as a billion or more different reaction sites per square cm.  Very high density arrays are useful in the invention including, for example, those having at least about 10,000,000 reaction sites/cm2).

Khondaker et al. teaches introducing oxygen atoms into a TMD layer to produce foreign atom implanted defects, thereby increasing the electrical resistance of the TMD layer, wherein a defect density of at least about 10"5/cm 2 may be obtained by increasing the plasma exposure time (Para. [0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2 , the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of an insulator. For example, the TMDC can also generally comprise MoSe2, WS2 , WSe2 , ln2Se3 , or Ga Te; [0023), In one specific embodiment, MoS2 deposited unto a substrate is then exposed to an oxygen plasma treatment for different time duration ... while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer; [0034), The drain current was -285 nA for the as fabricated sample, which decreased exponentially with time to value of less than 20 pA, a drop of more than four orders of magnitude, after only a total of 6 s plasma exposure time. After a
6 s exposure, the current become negligibly small. The rapid drop of current with oxygen plasma exposure evidences electrons are getting trapped in defect regions of the MoS2 and the trapped states are increasing with increasing plasma exposure; Fig. 6A, indicating overlapping defects, which would be a very high density).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyonov et al. with the teaching of Khondaker et al for the purpose of selectively .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in a further view of Yu et al. (2016/0284811).
Regarding Claim 7, Boyonov et al. discloses the sequencing device of claim 1. Boyonov et al. and Chiou fail to explicitly disclose wherein the at least one TMD layer comprises MoSe2, WSe2, TiSe2, ZrSe2, HfSe2, VSe2, NbSe2, TaSe2, TcSe2, ReSe2, COSe2, RhSe2, lrSe2 NiSe2, PdSe2, PtSe2, or any of their modifications or combinations, including modified stoichiometry of selenium contents having MX(2 -x) or MX(2+x), wherein x is in the range of O 1.0.  
Yu et al. teaches a TMD layer comprises MoSe2, WSe2, TiSe 2, or ZrSe2, wherein x is in the range of O - 1.0 (Para. (0087], the semiconductor material layer 202 can include one or more transition metal dichalcogenides (TMDCs). The TMDC can be expressed as MX2, where M is a transition metal (such as but not limited to molybdenum (Mo), tungsten (W), titanium (Ti), tin (Sn), and zirconium), and Xis a chalcogen (such as but not limited to sulfur (S) and selenium (Se)).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyonov et al. with the teaching of Yu for the purpose of tuning the electronic properties of the device as taught by Yu et al. (Para. (0006], A graphene-based material can be configured according to the principles described herein such that the Schottky barrier height between the graphene-based material and many different types of semiconductor material is .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) in a further view of Yu et al. (2016/0284811) and in an even further view of Khondaker et al. (2015/0294875).
Boyanov et al. in view of Yu et al. discloses the sequencing device of claim 7, comprising intentionally altering a region so as to provide vacancy defects.  Interstitial defects and aggregated defects so as to increase surface energy and enhance adhesion of lht1 biomolecule (Para. [0090), Useful charge devices include analytical devices that can incorporate a reaction component in direct spatial contact with a transduction element in a way to allow the rapid and convenient conversion of reaction events to detectable signals. Devices based on field-effect transistors (FETs) can directly translate interactions between reaction components (e.g., polymerases) and the transistor surface into readable electrical signals; [0094), In some embodiments a single reaction component can be attached to a charge sensor by creating one single covalent defect on the charge sensor.   For example a SWNT can be produced having a single defect such that a variety of attachment chemistries can be used to link a single reaction component to the reactive defect site selectively).
Boyanov et al. fails to explicitly disclose wherein the selenium stoichiometry is intentionally altered so as to provide vacancy defects, interstitial defects, and aggregated defects in order to increase surface energy of the TMD layer.
Khondaker et al. (2015/0294875) teaches wherein the sulfur or selenium stoichiometry of an exposed TMD region is intentionally altered so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase the surface energy (Para. [0008), a MoS2 flake material is changed

	
Regarding Claim 10, modified Boyanov et al. discloses the sequencing device of claim 9, comprising intentionally altering a region so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase surface energy and enhance adhesion of the biomolecule (Para. (0090], Useful charge devices include analytical devices that can incorporate a reaction component in direct spatial contact with a transduction element in a way to allow the rapid and convenient conversion of reaction events to detectable signals.  Devices based on 
Boyanov et al. fails to explicitly disclose wherein the tellurium stoichiometry is intentionally altered so as to provide vacancy defects, interstitial defects, and aggregated defects in order to increase surface energy of the TMD layer.
Khondaker et al. teaches stoichiometry of an exposed TMD region, such as a TMD region comprising Tellurium, is intentionally altered so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase the surface energy (Para. [0008], a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2, the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of an insulator. For example, the TMDC can also generally comprise MoSe2, WS2 , WSe2, ln2Se3 , or GaTe; (0023], In one specific embodiment, MoS2 deposited onto a substrate is then exposed to an oxygen plasma treatment for different time duration ... while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create Mo03 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. with the teaching of for the purpose of selectively modifying the electrical properties of a TMD surface as taught by Khondaker et al (Para. [0008], a MoS2 flake 
FETs without the need to pattern the TMDC layer).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in further view of Quick et al. (2014/0027775).
Regarding Claim 9, Boyanov et al. discloses the sequencing device of claim 1. Boyanov et al. fails to explicitly disclose wherein the at least one TMD layer comprises MoTe2, WTe2, TiTe2 , ZrTe2, HfTe2, VTe2, NbTe2, TaTe2, TcTe2, ReTe2, CoTe2, RhTe2 lrTe2, NiTe2, PdTe2, PtTe2, or any of their modifications or combinations, including modified stoichiometry of tellurium contents having MX(2-x) or MX( 2 +x), wherein x is in the range of 0-1.0.
Quake et al. teaches a TMD layer comprises MoTe2, WTe2, TiTe2, ZrTe2, HfTe2, VTe2, NbTe2, TaTe2, TcTe2, ReTe2, CoTe2, RhTe2 lrTe2, NiTe2, PdTe2, PtTe2, or any of their modifications or combinations, including modified stoichiometry of tellurium contents having MX(2-x) or MX( 2 +x), wherein x is in the range of 0-1.0 (Para. [0014), the metal chalcogenide material 104 may be formed of and include zirconium telluride (ZrTex), copper telluride (CuTex), silver telluride (AgTex), gold telluride (AuTex), zinc telluride (Zn Tex), aluminum telluride (AITex), gallium telluride (GaTex), indium telluride (lnTex), tin telluride (SnTex), bismuth telluride (BiTex), germanium telluride (GeTex), arsenic telluride (ArTex), antimony telluride (SbTex) ... Formulae including "x" above (e.g., ZrTex, CuTex, AgTex, AuTex, Zn Tex, etc.) represent a composition that on average contains x atoms of chalcogen for every one atom of the metal component.  As the formulae are representative of relative atomic ratios and not strict chemical 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. with the teaching of Quake et al. for the purpose of providing a TMD of high purity suitable for semiconductor electronic devices as taught by Quake et al. (Para. [0002). Over the past few decades, there has been interest in chalcogenide materials for use in semiconductor devices, such as non-volatile memories, solar cells, photodetectors, or electroconductive electrodes; [0004), It would be desirable to be able to form additional chalcogenide materials using ALD processes. It would be further desirable if chalcogenide materials formed using the ALD processes exhibited high purity).

Regarding Claim 11, Boyanov et al. discloses the sequencing device of claim 1. Boyanov et al.  fails to explicitly disclose wherein the TMD layer comprises MoxWyCoz)S2 or (HfxWyCoz)Te2.
Quake et al. teaches a TMD layer comprises MoxWyCoz)S2 or (HfxWyCoz)Te2 (Para. (0015], While the metal chalcogenide material 104 is described above as including at least one binary compound, the metal chalcogenide material 104 may also be formed of and include at least one multinary compound, such as a ternary compound or a quaternary compound. If metal chalcogenide material 104 includes a multinary compound, the metal chalcogenide material 104 may include at least one additional element, such as another alkali metal, alkaline earth metal, transition metal, post-transition metal, or metalloid. The additional element may include, but is not limited to, titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), tungsten (W), manganese (Mn), iron (Fe), cobalt (Co); (0020], The chalcogen precursor may be a hydride compound of the chalcogen, an alkyl compound of the chalcogen, or an aryl compound of the chalcogen, such as an alkyl compound of tellurium (Te), selenium (Se), or sulfur (S )).

material 104 in a crystalline form or an amorphous form. The additional element(s) may be selected to be compatible with the chalcogen and the metal during the ALD process. In additional embodiments, the metal chalcogenide material 104 may be formed of a mixture of at least one binary compound and at least one multinary compound).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in further view of Su et al. (2009/0170716).  
Regarding Claim 12, Boyanov et al. discloses the sequencing device of claim 1. Boyanov et al. fails to explicitly disclose wherein the array of conducting electrode pairs comprise at least one of Au, Pt, Ag, Pd, Rh, or their alloys.
Su et al. teaches microelectronic sequencing devices comprising an array of conducting electrode pairs comprising at least one of Au, Pt, Ag, or Pd, (Abstract, Methods for sequencing nucleic acids are presented. Sequencing is accomplished through the detection of a redox active species that is indicative of nucleotide incorporation. In embodiments of the invention, an electrochemical signal indicative of nucleotide incorporation is amplified through cycling before it is detected. Arrays are provided that are capable of massively parallel nucleic acid sequence determination; (0029], The electrodes 16 and 18 are comprised of electroactive materials. Such as, for example, carbon, nickel, tungsten, aluminum, platinum, palladium, indium tin oxide, or gold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. with the teaching of Su for the purpose of using an electrode material 
reaction.  More specifically, a current flow is detected at a Voltage indicative of the oxidation/reduction reaction specific to a product of the incorporation reaction.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in further view of Khondaker et al. (2015/0294875) and Liu et al. (ACS Nano, 18 Feb 2014, Vol. 8 Pgs 2504-2511).
Regarding Claim 17, modified Boyanov et al. in view of Khondaker et al. discloses the sequencing device of claim 14, comprising porous features at a density of at least about 10h3/cm2 (Para. (0097], nucleotides can be delivered via bulk solution to an array of wells (or other features), each well (or other feature) hosting an individual sequencing reaction. The nucleotide delivery will result in parallel sequencing reactions at the wells (or other features); (0104], The density of an array can be from 2 to as many as a billion or more different reaction sites per square cm. Very high density arrays are useful in the invention including, for example, those having at least about 10,000,000 reaction sites/cm2). 
Boyanov et al. fails to explicitly disclose wherein the defective TMD layer comprises nanoporous defects having an equivalent diameter of at least 2 nm.
Liu teaches a nanoporous TMD layer for DNA sequencing comprising nanoporous defects (pores) having an equivalent diameter of at least 2 nm (Abstract, Atomically thin nanopore membranes are considered to be a promising approach to achieve single base resolution with the ultimate aim of rapid and cheap DNA sequencing ... Nanopores in MoS2 are further sculpted with variable sizes using a
transmission electron microscope (TEM) to drill through suspended portions of the MoS2 membrane. Various types of double-stranded (ds) DNA with different lengths and conformations 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov and Khondaker et al. with the teaching of Liu for the purpose of using a pore size that can achieve single base resolution of DNA as taught by Liu (Abstract, Atomically thin nanopore
membranes are considered to be a promising approach to achieve single base resolution with the ultimate aim of rapid and cheap DNA sequencing).




Claim 18 lacks an inventive step under PCT Article 33(3) as being obvious over Boyanov et al. in view of Chiou et al. (2011/0306039) in further view of Khondaker et al. (2015/0294875) and in an even further view of ECOLE POL YTECHNIQUE FEDERALE DE LAUSANNE (EPFL)(hereinafter EPFL).
Regarding Claim 18, modified Boyanov et al. in view of Khondaker et al. discloses the sequencing device of claim 14. 

EPFL teaches a TMD layer has a bandgap opened to a value of at least 0.2 eV (Para. (0008], The invention concerns a semiconductor device comprising a source electrode, a drain electrode and a semiconducting layer consisting of a single or double 2-dimensional layer(s) made from one of the following materials: MoS2, MoSe2, WS2, WSe2, MoTe2, or WTe2; (0010], Replacing a stack by only one or two 2-dimensional layers of MoS2, MoSe2, WS2, or WSe2, MoTe2, WTe2 provides an enhanced electrostatic control, low power dissipation, direct band gap and tunability. It was shown in Example 1 that a transistor based on a single layer of MoS2 has a room-temperature on/off ratio of 10h8 and an off-state current of 25fA/μm; (0046], Two-dimensional materials are attractive for use in next-generation nanoelectronic devices because, compared to one-dimensional materials, it is relatively easy to fabricate complex structures from them ... single layers of MoS2 have a large intrinsic bandgap of 1.8 eV; (0047], Large-area thin films can also be prepared using MoS2 suspensions. Bulk MoS2 is semiconducting with an indirect band gap of 1.2 eV, while single-layer MoS2 is a direct gap semiconductor with a band gap of 1.8 eV).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. with the teaching of EPFL for the purpose of providing a tunable band gap as taught by EPFL (Para. (0010], Using a double 2-dimensional layer retains the advantage of a thin material with the additional benefit that the band gap can be tuned with the application of the external electric field).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Chiou et al. (2011/0306039) and in further view of Khondaker et al. (2015/0294875).
Regarding Claim 23, modified Boyanov teaches the sequencing device of claim 22. 
Modified Boyanov is silent to wherein the TMD comprises an internally damaged 

Khondaker et al. (2015/0294875) teaches wherein the sulfur or selenium stoichiometry of an exposed TMD region is intentionally altered so as to provide vacancy defects, interstitial defects, and aggregated defects so as to increase the surface energy (Para. [0008), a MoS2 flake material is changed
by plasma processing from a semiconductor to insulator (dielectric). Although the TMDC material is described herein as being MoS2, the TMDC material can be other materials provided they are semiconductors and can be oxidized by disclosed plasma processing including oxygen to raise the resistivity of the material to that of an insulator. For example, the TMDC can also generally comprise MoSe2, WS2 , WSe2 , ln2Se3 , or Ga Te; [0023). In one specific embodiment, MoS2 deposited unto a substrate is then exposed to an oxygen plasma treatment for different time duration ... while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TM DC-based FETs without the need to pattern the TMDC layer). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. and Yu with the teaching of Khondaker et al. (2015/0294875 for the purpose of selectively modifying the electrical properties of a TMD surface as taught by Khondaker et al. (2015/0294875 (Para. [0008), a MoS2 flake material is changed by plasma processing from a semiconductor to insulator (dielectric); [0023), while exposed to oxygen plasma, energetic oxygen molecules interact with MoS2 to create MoO3 rich defect regions which are insulating (dielectric). The area coverage of the defect region increases with increasing exposure time. This effect can be exploited in fabricating lateral TMDC-based FETs without the need to pattern the TMDC layer).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. in view of Liu et al. (ACS Nano, 18 Feb 2014, Vol. 8 Pgs 2504-2511).
Regarding Claim 25, Boyanov et al. teaches the sequencing device of claim 22 but fails to explicitly disclose wherein the opening is formed to have a diameter of about 30 nm or less.
Liu teaches a nanoporous TMD layer for DNA sequencing comprising nanoporous defects (pores) having an equivalent diameter of at least 2 nm (Abstract, Atomically thin nanopore membranes are considered to be a promising approach to achieve single base resolution with the ultimate aim of rapid and cheap DNA sequencing ... Nanopores in MoS2 are further sculpted with variable sizes using a
transmission electron microscope (TEM) to drill through suspended portions of the MoS2 membrane. Various types of double-stranded (ds) DNA with different lengths and conformations are translocated through such a novel architecture, showing improved sensitivity (signal-to-noise ratio >10) compared to the conventional silicon nitride (SiNx) nanopores; Pg. E Col. 1, Para. 1, To gain more understanding on the interaction between MoS2 and DNA, we translocated pNEB DNA through a 5 nm diameter MoS2 pore ... both mean current amplitude and mean dwell time are larger for the 5 nm pore compared to the 20 nm pore, implying a local interaction between the edge of the MoS2 pore and the DNA molecule. To extend this statement, this interaction happens only when DNA is sliding through the edge of pore with the effect of retarding DNA translocation. For larger pores (20 nm), translocations tend to occur in a frictionless manner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Boyanov et al. with the teaching of Liu for the purpose of using a pore size that can achieve single base resolution of DNA as taught by Liu (Abstract, Atomically thin nanopore membranes are considered to be a promising approach to achieve single base resolution with the ultimate aim of rapid and cheap DNA sequencing).
Response to Arguments
11/12/21 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 6 that an amendment was made to claim 1. On page 6, Applicant argues that the forming a TMD layer over the source, gate, and drain electrodes of sensor 2. The reference does not disclose or suggest an opening to “allow one and only one biomolecule to fit therein and to attach on to the exposed TMD region”.
	In response, the examiner respectfully disagrees. The examiner notes that the TMD layer over the source, gate, and drain electrodes of sensor 2 is taught by Boyanov in [0090]. The examiner notes the limitation “to allow one and only one biomolecule” is directed to intended use of the device, and is relative to the biomolecule which is not positively claimed as part of the device structure. Regarding the limitation “allow one and only one biomolecule to fit therein and to attach on to the exposed TMD region”, it is unclear how a device would allow only one biomolecule to fit when biomolecules come in different sizes and shapes. For example, one protein may have a different size and shape than another protein (biomolecule).  The examiner directs applicant’s attention to the rejection of amended claim 1 above

	Second, Applicant argues on page 8 that while MoS2 may be used as a charge sensor, the reference does not disclose not suggest coating a layer of MoS2 on two electrodes which are separated by a gap. 
	In response, the examiner respectfully disagrees. The examiner notes [0097] Each individual charge sensor can be located at a discrete location in the array that is separated from the other charge sensors in the array. For example, each charge sensor can reside in a well or depression in a solid support. The locations, even when separated from each other, can optionally be in fluid contact with a bulk solution. Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798